DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4 and 23 in the reply filed on 8/25/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term “substantially” is a relative term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. [WO 0 685 816 A2.]
Regarding claim 1, Yoshida discloses a tapered ferrite core having a solid or hollow cylindrical shape with larger length than outer diameter; the ferrite core having a ground taper portion in at least one end portion; and the taper portion having ground streaks extending in the longitudinal direction of the ferrite core [21, figures 2-3, page 16 lines 16-22.]
Claim(s) 1-2, 4 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiromasa et al. [JP 58-138010 A.]
Regarding claim 1, Hiromasa et al. discloses a tapered ferrite core [5, figures 1-4] having a solid or hollow cylindrical shape with larger length than outer diameter; the ferrite core having a ground taper portion in at least one end portion; and the taper portion having ground streaks extending in the longitudinal direction of the ferrite core, wherein the ferrite core has substantially no defects due to granule boundaries.
Regarding claim 4, Hiromasa et al. inherently discloses the taper portion is constituted by pluralities of worked surfaces having different tapering ratios [figures 1-4.]
Regarding claim 23, Hiromasa et al. further discloses a conductor wire [2, 6] wound around the tapered core forming an inductance device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN T NGUYEN/            Primary Examiner, Art Unit 2837